Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Priority
This application repeats a substantial portion of prior Application No. 16/232,095, filed 12/26/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 8, 14 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12 of U.S. Patent No. 10.863,014 (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 8, 14 recite similar or broader scopes of claims 1, 7, 12 of parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly  



Claims 1, 6-8, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0185547 A1, Hugg et al. (hereinafter Hugg) in view of US 2009/0313299 A1, Bonev et al. (hereinafter Bonev).


As to claim 1, Hugg discloses a system for contact management, the system comprising: 
an initiator device and a recipient device, the recipient device having a recipient phone number (Figs 1-2, 5, mobile clients, web clients, desktop clients communicating with a server system; pars 0052, 0057, 0060); 
a server, the server having a storage for storing contact records, each contact record comprising a phone number, one of the contact records being the contact record that is associated with the initiator device (Figs 1,5, 10, Fig 13: 1365, server connects sender and recipient as friends, adds them to each other’s friends list; pars 0029-0031, server components capable of being connected to a network and supporting TX/RX, storage of messages and user contact information, etc. User Data Store storing user/owner contact records among others); 
the recipient phone number is inputted into an application running on the initiator device (Fig 8; pars 0052, 0057, 0060, obtaining recipient phone number from the address book or finding recipient’s phone number from SMS message received; pars 0044, 0047, recipient contact being inputted into the device while holding the button and activating transmission to the server), 

responsive to the transaction, the server addresses the recipient device based upon the phone number and the server sends an invitation transaction to a contact management application running on the recipient device Figs 5, 8-10, 13; pars 0058-0059, 0064, sending SMS, email, IM, or push notification to invite recipient by the server); 
the contact management application running on the recipient device receives the invitation transaction and prompts for a user input (Fig 9, recipient accepts and stores voice message, Fig 13: 1360, recipient receives then clicks invite URL, i.e. receiving the invitation message and transacts with the server; pars 0014, 0031; Fig 8, contact (i.e. recipient accepts SMS invite to be able to receive message from the initiator; pars 0058, 0063, 0072); 
after the contact management application running on the recipient device receives the user input, when the user input indicates acceptance, the contact management application running on the recipient device sends an acceptance transaction to the server (Fig 8; pars 0058-0059); 

after the contact management application running on recipient device receives the at least part of the contact record associated with the initiator device, the contact management application running on recipient device stores the at least part of the contact record associated with the initiator device in a phone contact list that is local to the recipient device (Figs 8, 13; pars 0058-0059, 0063-0064).  
Hugg does not expressly indicate applications in sender and recipient devices for performing functions and features recited, including contact management application running on the recipient device, and each contact record comprising a name, phone number, and physical address of an owner of the each contact record.
Nevertheless, Bonev, in the same or similar field of endeavor, expressly teaches a variety of application programs and application program interfaces (APIs) or contact management application running on recipient device that stores the at least part of the contact record associated with the owner of the initiator device in a phone contact record local to the recipient device responsible for performing and controlling such applications which are typical and commonly seen in mobile or electronic devices (Figs 1-3, contact application, SMS/MMS, IM, voice dial, e-mail applications, API, and application manager; Figs 4, 9, user related information stored in local or 
Therefore, consider Hugg and Bonev’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to utilize applications embedded in sender and recipient devices for conveniently setting up a proper communication protocol among communication parties.
As to claim 6, Hugg as modified discloses the system of claim 1, whereas after a change is made to a field of the at least part of the contact record associated with the initiator device that was sent to the initiator device (Bonev: Figs 13-14; pars 0135-0136, 0138, 0140-0141, contact information may be periodically updated), the server creates an update transaction comprising the field and the server sends the update transaction to the recipient device (Bonev: Figs 13-14; pars 0167, 0191), and upon reception of the update transaction by the contact management application running on recipient device, the contact management application running on recipient device updates the contact record associated with the owner of the initiator device in the contact list with the field (Bonev:  Fig 14; pars 0154, 0167, 0172, 0191).  


As to claim 8, it is a method claim necessitated claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 13, Hugg as modified discloses the method of claim 8, further comprising a step of changing one field of the set of the fields of the contact record associated with the initiator device; responsive to the changing, the server sending an update transaction containing the one filed to the contact management application running on the recipient device, responsive to receiving the update transaction, the contact management application running on the recipient device updating the one field in the phone contact list local to the recipient device (see rejection in claim 6).  

As to claim 14, it recites program instructions executed to perform functions and features of claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 17, it is rejected with the same reason as set forth in claim 6.

Claims 2-5, 9-12, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugg in view of Bonev and further in view of US 2007/0238443 A1, Richardson et al. (hereinafter Richardson).


As to claim 2, Hugg as modified discloses the system of claim 1, but does not expressly teach whereas when the recipient phone number is inputted into the application running on the initiator device, a restriction is also inputted into the application running on the initiator device and the transaction to the server further comprises the restriction, the restriction defining a relationship between a user of the initiator device and a user of the recipient device.  
Richardson, in the same or similar field of endeavor, further teaches the user input comprising a restriction that is entered into the application running on the initiator device and the transaction to the server further comprises the restriction (Figs 2, 4, mobile communication device with modules and processors for restricted content modification, transition, and annunciation; pars 0012-0013, 0015-0016, restrictions can be placed on contact datum that is entered by a transfer from a sender device), the restriction defining a limit of access to specific fields of the contact record associated with the owner of the initiator device, and responsive to the restriction, the server selecting the at least part of the contact record of the initiator device based upon the specific fields (pars 0028, 0030-0031, 0044-0045, 0047-0048; server or associated network entity can suppress in a communication record for a portion of the contact datum subject to restriction).
Therefore, consider Hugg as modified and Richardson’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to 

As to claim 3, Hugg as modified discloses the system of claim 2, whereas when the server sends the at least part of the contact record associated with the initiator device to the contact management application running on recipient device, specific fields of the contact record associated with the owner of the initiator device are selected based upon the restriction (Hugg: Fig 5; pars 0036, 0052, 0059-0060, may allow or block the contact information, email, phone number etc. depending upon privacy levels; Richardson: pars 0006, 0011-0013), thereby access to the specific fields of the contact record associated with the owner of the initiator device is controlled by the restriction so that the recipient device does not receive certain fields of the contact record associated with the owner of the initiator device (Hugg: Fig 5; pars 0036, 0052, 0059-0060, may allow or block the contact information, email, phone number etc. depending upon privacy levels; Richardson: pars 0006, 0011-0013).  

As to claim 4, Hugg as modified discloses the system of claim 2, whereas the restriction defines the relationship between the initiator device and the recipient device as a pre-configured restriction selected from the group consisting of co- workers, friends, acquaintances, and family (Hugg: Fig 5; pars 0044, 0051-0052, 0058-0059, privacy limit preset by user or tap the filed to select or search for a recipient or group of recipients, or group of friends who can contact the user; Richardson: Fig 4; pars 0044-0047, certain contact data subject to restriction).  

As to claim 5, Hugg as modified discloses the system of claim 4, whereas each pre-configured restriction defines a set of pre-selected fields of the contact record associated with the owner of the initiator device and the server selects the at least part of the contact record of the initiator device based upon the pre-selected fields (Hugg: Fig 5; pars 0044, 0051-0052, 0058-0059, privacy limit preset by user or tap the filed to select or search for a recipient or group of recipients, or group of friends who can contact the user; Richardson: Fig 4; pars 0044-0047, certain contact data subject to restriction).  

As to claim 9, Hugg as modified discloses the method of claim 8, wherein the step of keying the phone number of the recipient device into the application running on the initiator device further comprises entering a restriction into the recipient device, the restriction setting a limit of access by the recipient device to a specific set of the fields of the contact record associated with the initiator device (Richardson: pars 0013, 0028, a limited access restriction ) and in the step of the server selecting the set of fields from the contact record associated with the owner of the initiator device, the set of fields are selected based upon the restriction (Richardson: pars 0012, 0020-0021, 0025, restricted contact datum).  

As to claim 10, Hugg as modified discloses the method of claim 9, wherein the restriction defines a relationship between the owner of the initiator device and an owner of the recipient device as a pre-configured restriction selected from the group consisting 

As to claim 11, Hugg as modified discloses the method of claim 8, wherein the step of keying the phone number of the recipient device into the application running on the initiator device further comprises entering a time restriction and the data transaction further comprises the time restriction such that the contact management application running on the recipient device after receiving the time restriction, monitoring the time restriction and after the time restriction expires, the contact management application running on the recipient device erases the set of fields in the phone contact list local to the recipient device (Richardson: Fig 4; pars 0011-0012, 0014, 0016, 0021, 0024-0025).  

As to claim 12, Hugg as modified discloses the method of claim 11, wherein the time restriction is a date and time-of-day (Richardson: pars 0012-0015).  

As to claim 15, Hugg as modified discloses the program instructions tangibly embodied in the non-transitory storage medium of claim 14, wherein the computer readable instructions executed by the first processor of the initiator device controls the first 

As to claim 16, it is rejected with the same reason as set forth in claims 4-5.

As to claim 18, Hugg as modified discloses the program instructions tangibly embodied in the non-transitory storage medium of claim 14, wherein the computer readable instructions executed by the first processor of the initiator device further controls the first processor to prompt for a time restriction, and after receiving the time restriction, computer readable instructions executed by the first processor of the initiator device further controls the first processor to include the time restriction in the transaction (Hugg: par 0048, lockout period; Richardson: pars 0013, 0015-0016, a time duration restriction (e.g. timer based) being entry by a time restriction, by user, or by placed on contact datum), and the computer readable instructions executed by the second 

As to claim 19, it is rejected with the same reason as set forth in claim 12. 

As to claim 20, Hugg as modified discloses the program instructions tangibly embodied in the non-transitory storage medium of claim 18, wherein the time restriction comprises a length of time (Richardson: pars 0012-0014, 0028, restrictions including a time duration restriction).  

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661